DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-21 in the reply filed on 5/4/2021 is acknowledged.
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/4/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9, 11 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6-9 and 11, although claim 11 is not dependent off of claims 6-9 and is separate, it is confusing to use “second sheet of silica fibers”, “third sheet of silica fibers”, “second sol gel,” and “third sol gel” for both 6-9 and 11.
As to claim 14, it is unclear if the percentage is a wt%, mol%, vol%, etc.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12, 13 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Publication 2006/0154128) in view of Choi (“Silica nanofibers from electrospinning/sol-gel process”).
Kim discloses a method of forming a polymer electrolyte membrane comprising: forming a sheet of silica fibers, depositing a proton conductive polymer onto the silica fibers to form a first functional electrolyte material on and inside the pores between the fibers, disposing an anode catalyst layer on one side of the membrane, the anode catalyst configured to receive fuel, oxidize hydrogen from the fuel, and supply protons to the electrolyte layer, and disposing a cathode catalyst layer on the opposite side of the member, the cathode catalyst configured to receive protons from the electrolyte layer, receive oxygen, and reduce the oxygen to form water to enable the production of electrical current by the fuel cell (Paragraphs 0025, 0027-0029, 0031, 0036, 0037, 0038, 0039, 0049, 0056), as recited in claim 1 of the present invention.  Kim also discloses that the catalyst layers comprise a carrier (support layer) and a catalyst 
Kim fails to disclose that the silica fibers are formed by electrospinning a sol gel, that the silica of the catalyst layers is formed by electrospinning a sol gel, that the catalyst material of the catalyst layer is incorporated into the sol gel prior to electrospinning, and that the sol gel is prepared with tetraethylorthosilicate (TEOS).
Choi discloses a process of forming silica fibers comprising: preparing a sol gel using TEOS, and electrospinning the sol gel to form silica fibers (Page 891), as recited in claims 1 and 13 of the present invention.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the silica fibers of Kim could be formed by electrospinning a TEOS-containing sol gel because Choi teaches that this technique is .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Publication 2006/0154128) in view of Choi (“Silica nanofibers from electrospinning/sol-gel process”) as applied to claims 1-10, 12, 13 and 19-21 above, and further in view of Fultz (U.S. Patent Publication 2011/0143262).
The teachings of Kim and Choi have been discussed in paragraph 7 above.
Kim and Choi fail to disclose that the diffusion layers are sheets of silica fibers formed by the sol gel electrospinning technique.
Fultz discloses a polymer electrolyte membrane comprising catalyst and diffusion layers on each side, wherein the diffusion layers can be made of silica material (Paragraphs 0021-0023), as recited in claim 11 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used silica as the diffusion layer material of Kim and Choi because Fultz teaches that silica is a common alternative to carbon materials.  Additionally, the silica material could be silica fibers formed from electrospinning for the same reasons as discussed in paragraph 7 above regarding the catalyst layers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722